Exhibit 10.7.5

Execution Copy

THIRD AMENDMENT TO

LETTER OF CREDIT

FACILITY AGREEMENTS

THIS THIRD AMENDMENT TO LETTER OF CREDIT FACILITY AGREEMENTS (this “Amendment”)
made as of the 20th day of January, 2005, among MMA CONSTRUCTION FINANCE, LLC, a
Maryland limited liability company (“MMCF”), MMA MORTGAGE INVESTMENT
CORPORATION, a Florida corporation (“MMI”) (MMCF and MMI are collectively
referred to herein as the “Companies”) and BANK OF AMERICA, N.A. (the “Bank”).

WITNESSETH

WHEREAS, MMCF and MMI each entered into a Letter of Credit Facility Agreement
dated October 18, 2002 with the Bank (as amended, individually the “MMCF
Facility Agreement” and the “MMI Facility Agreement,” and collectively the
“Facility Agreements”); and

WHEREAS, the Companies have requested that the Bank make certain amendments to
the Facility Agreements, and the Bank is willing to do so subject to the terms
and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

1. Defined Terms. All capitalized terms used but not otherwise defined in this
Amendment shall have the meaning ascribed to them in the Facility Agreements.
Unless otherwise specified, all section references herein refer to sections of
the Facility Agreements.

2. Amendments to the MMCF Facility Agreement.

2.1 Availability Date. The definition of “Availability Date” is revised to read
as follows:

“‘Availability Date’ means March 18, 2006 or, if the Availability Date is
extended pursuant to Section 2.11, the Availability Date as so extended.”

2.2 Section 2.11. Section 2.11, Extension of Availability Date, is amended by
substituting “one (1) year” for “two (2) years” on line five thereof.



--------------------------------------------------------------------------------

2.3 Section 5.13. Section 5.13, Proceeds of Letter of Credit, is amended to read
as follows:

“5.13 Proceeds of Letters of Credit; Margin Regulations. The proceeds of the
Letters of Credit are to be used solely in connection with the Construction
Advance Loan Facility. No part of the proceeds of any Letter of Credit will be
used by the Company to purchase or carry any Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any Margin Stock. Neither the
issuance of any Letter of Credit nor the use of proceeds thereof will violate or
be inconsistent with the provisions of Regulations T, U or X.”

2.4 Section 6.01. Section 6.01, Financial Statements, is amended by substituting
“sixty (60)” for “thirty (30)” on lines three and four thereof, and by
substituting “one hundred twenty (120)” for “ninety (90)” on line six thereof.

2.5 Section 8.02. Section 8.02, Notices, is amended by providing that copies of
all notices to the Company shall be delivered to:

“Gallagher Evelius & Jones LLP

218 North Charles Street, Suite 400

Baltimore, Maryland 21201

Fax: (410) 468-2786

Attention: Stephen A. Goldberg”

3. Amendments to the MMI Facility Agreement.

3.1 Change of Name. The Bank hereby consents to the change of the corporate name
of “Midland Mortgage Investment Corporation” to “MMA Mortgage Investment
Corporation,” which change of name was effective as of January 11, 2005. MMA
Mortgage Investment Corporation is hereby substituted for Midland Mortgage
Investment Corporation in the definition of “Company” and in all Exhibits to the
MMI Facility Agreement.

3.2 Availability Date. The definition of “Availability Date” is revised to read
as follows:

“‘Availability Date’ means March 18, 2006 or, if the Availability Date is
extended pursuant to Section 2.11, the Availability Date as so extended.”

3.3 Section 2.11. Section 2.11, Extension of Availability Date, is amended by
substituting “one (1) year” for “two (2) years” on line five thereof.

 

2



--------------------------------------------------------------------------------

3.4 Section 5.13. Section 5.13, Proceeds of Letter of Credit, is amended to read
as follows:

“5.13 Proceeds of Letters of Credit; Margin Regulations. The proceeds of the
Letters of Credit are to be used solely in connection with the Bond Credit
Enhancement and Commitment Fee Facility. No part of the proceeds of any Letter
of Credit will be used by the Company to purchase or carry any Margin Stock or
to extend credit to others for the purpose of purchasing or carrying any Margin
Stock. Neither the issuance of any Letter of Credit nor the use of proceeds
thereof will violate or be inconsistent with the provisions of Regulations T, U
or X.”

3.5 Section 6.01. Section 6.01, Financial Statements, is amended by substituting
“sixty (60)” for “thirty (30)” on lines three and four thereof, and by
substituting “one hundred twenty (120)” for “ninety (90)” on line six thereof.

3.6 Section 8.02. Section 8.02, Notices, is amended by providing that copies of
all notices to the Company shall be delivered to:

“Gallagher Evelius & Jones LLP

218 North Charles Street, Suite 400

Baltimore, Maryland 21201

Fax: (410) 468-2786

Attention: Stephen A. Goldberg”

4. Effectiveness of Amendment. This Amendment shall be effective upon receipt by
the Bank of (a) an executed copy of this Amendment; and (b) an administration
fee of $29,167.

5. Ratifications, Representations and Warranties.

(a) The terms and provisions set forth in this Amendment shall modify and
supersede all inconsistent terms and provisions set forth in the Facility
Agreements and, except as expressly modified and superseded by this Amendment,
the terms and provisions of the Facility Agreements are ratified and confirmed
and shall continue in full force and effect. MMCF, MMI and the Bank agree that
the Facility Agreements, as amended hereby, shall continue to be legal, valid,
binding and enforceable in accordance with their respective terms.

(b) To induce the Bank to enter into this Amendment, MMCF and MMI ratify and
confirm each representation and warranty set forth in the Facility Agreements as
if such representations and warranties were made on the even date herewith, and
further represent and warrant (i) that there has not occurred since the date of
the last financial statements delivered to the Bank any event or circumstance
that has resulted or could reasonably be expected to result in a Material
Adverse Effect, (ii) that no Event of Default exists on the date hereof, and
(iii) that MMCF and MMI are each fully authorized to enter into this Amendment.

 

3



--------------------------------------------------------------------------------

6. Benefits. This Amendment shall be binding upon and inure to the benefit of
MMCF, MMI and the Bank, and their respective successors and assigns; provided,
however, that MMCF and MMI may not, without the prior written consent of the
Bank, assign any rights, powers, duties or obligations under this Amendment, or
the Facility Agreements.

7. Construction. This Amendment shall be governed by and construed in accordance
with the laws of the State of New York.

8. Invalid Provisions. If any provision of this Amendment is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable and the remaining provisions of this Amendment shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance.

9. Entire Agreement. The Facility Agreements, as amended by this Amendment,
contain the entire agreement among the parties regarding the subject matter
hereof and supersedes all prior written and oral agreements and understandings
among the parties hereto regarding same.

10. Reference to Facility Agreement. The Facility Agreements and any and all
other agreements, documents or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the terms of the Facility
Agreements, as amended hereby, are hereby amended so that any reference in the
Facility Agreements to the Facility Agreements shall mean a reference to the
Facility Agreements as amended hereby.

11. Counterparts. This Amendment may be separately executed in any number of
counterparts, each of which shall be an original, but all of which, taken
together, shall be deemed to constitute one and the same agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

MMA CONSTRUCTION FINANCE, LLC By:   MuniMae Investment Services Corporation Its:
  Sole Member By:  

/s/ William S. Harrison

Name:  

William S. Harrison

Title:  

Chief Financial Officer

NOTICE ADDRESS: 33 North Garden Avenue Suite 1200 Clearwater, Florida 33755
Attention:   Terry Myers Facsimile:   (727) 443-6067

MMA MORTGAGE INVESTMENT

CORPORATION

By:  

/s/ William S. Harrison

Name:  

William S. Harrison

Title:  

Chief Financial Officer

NOTICE ADDRESS: 33 North Garden Avenue, Suite 1200 Clearwater, Florida 33755
Attention: Terry Myers Facsimile: (727) 443-6067



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A By:   

/s/    Yelda D. Tuz

 

Name:   

Yelda D. Tuz

 

Title:   

SVP

 

NOTICE ADDRESS: 901 Main Street 51st Floor TX1-492-51-01 Dallas, Texas
75202-3715 Telephone:    (214) 209-9325 Facsimile:    (214) 209-1571 Attention:
Loan Administration – Susan Mogish With copy to: Bank of America, N.A. 333 S.
Beaudry Avenue, 19th Floor CA9-703-19-23 Los Angeles, CA 90017-1466 Telephone:
   (213) 345-0098 Facsimile:    (213) 345-6710